Exhibit 10.2
SECOND AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT
     WHEREAS, Nabors Industries Ltd. and Nabors Industries, Inc. (collectively,
“the Company”) and Anthony G. Petrello (“Employee”), entered into an Executive
Employment Agreement (the “Agreement”) effective as of April 1, 2009 and a First
Amendment to the Agreement effective as of June 29, 2009 (the “First
Amendment”); and
     WHEREAS, in consideration of the current economic conditions and in lieu of
other cost reductions, Employee and the Company desire to continue to decrease
temporarily the compensation payable to Employee under the Agreement;
     NOW, THEREFORE, for and in consideration of the mutual promises, covenants
and obligations contained herein, the Company and Employee agree to amend the
Agreement as follows, effective December 28, 2009:

  1.   Section 3.1(a) of the Agreement is amended by changing the language added
by the First Amendment to read: “However, on an interim basis commencing
June 29, 2009 and ending on June 27, 2010 the amount of base salary due and
payable for purposes of biweekly payroll administration only shall be based on
an annual salary of Nine Hundred Ninety Thousand Dollars ($990,000). For all
other purposes under this Agreement, the term “Base Salary” or “base salary”
shall be construed in accordance with the first sentence of this Section 3.1(a)
as if the preceding sentence’s modification had not occurred.”

  2.   As amended by paragraph 1 above, the Agreement remains in full force and
effect. This Agreement may be executed in two or more counterparts each of which
shall be deemed an original but which taken together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the Parties hereto have executed this amendment on the 28th
day of December, 2009.

            COMPANY:

Nabors Industries Ltd.
      By:   /s/ Martin J. Whitman         Nabors Industries, Inc.
      By:   /s/ Laura W. Doerre         Its Secretary           





--------------------------------------------------------------------------------



 



         

            EMPLOYEE:
      /s/ Anthony G. Petrello       Anthony G. Petrello           

2